Citation Nr: 1726246	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  11-04 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD) and depression, evaluated as 30 percent disabling prior to January 12, 2010; 50 percent disabling from January 12, 2010 through January 16, 2016; and 70 percent disabling from January 17, 2016.

2.  Entitlement to an increased rating for bilateral hearing loss, evaluated as noncompensably disabling prior to January 26, 2017, and 40 percent disabling thereafter.


REPRESENTATION

Veteran is represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1960 to February 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This matter was previously before the Board in June 2016, at which time it was remanded for further development.  The requested development was completed,   and the case has been returned to the Board for further appellate action.  The    Board notes that in February 2017, a total disability rating based on individual unemployability (TDIU) was granted; therefore, that issue is no longer before the Board. 

The issue of entitlement to an increased rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the period of the claim prior to January 17, 2016, the Veteran's service-connected PTSD and depression has resulted in no more than occupational and social impairment with reduced reliability and productivity.

2.  From January 17, 2016, the Veteran's service-connected PTSD and depression has resulted in no more than occupational and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  For the period of the claim prior to January 12, 2010, the criteria for a rating     of 50 percent, but not higher, for PTSD and depression have been more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  From January 12, 2010 through January 16, 2017, the criteria for a rating in excess of 50 percent for PTSD and depression have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

3.  From January 17, 2016 the criteria for a rating in excess of 70 percent for PTSD and depression have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify   was satisfied by a letter dated December 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports.  

The Board notes that action requested in the prior remand has been undertaken.  Updated VA treatment records were associated with the claims file, and the Veteran received another VA examination.  Accordingly, the Board finds that    there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand   is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The Veteran was afforded a hearing before the Board in April 2016, and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has      an obligation to provide adequate reasons and bases supporting this decision,      there is no requirement that the evidence submitted by the appellant or obtained      on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In a September 2008 rating decision, service connection was granted for PTSD,   and a 30 percent rating was assigned, effective December 21, 2006.  In November 2009, the Veteran filed a claim for an increased rating for PTSD, which was denied in a May 2010 rating decision.  Thereafter, the Veteran perfected an appeal.  In a February 2017 rating decision, the RO granted a 50 percent rating as of January 12, 2010, and a 70 percent rating as of January 17, 2016.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent    the average impairment of earning capacity resulting from disability.  38 U.S.C.A.  § 1155; 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R.     § 4.1.  Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability; resolving any reasonable doubt regarding the degree of disability in favor of the claimant; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures      more nearly approximates the criteria for the next higher rating; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity.  See 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.10 (2015); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Pursuant to the General Rating Formula for Rating Mental Disorders (General Rating Formula), a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as: depressed mood, anxiety, suspiciousness, weekly or less often panic attacks, chronic sleep impairment, and mild memory loss, such as forgetting names, directions, recent events.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory such as, retention of  only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty  in establishing and maintaining effective   work and social relationships.  Id.

A 70 percent rating is warranted when there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting         the ability to function independently, appropriately, or effectively; impaired   impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting    to stressful circumstances, including work or a work-like setting; and the inability     to establish and maintain effective relationships.  Id.

A maximum 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the General Rating Formula are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or effects thereof, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, the evidence considered in determining the level of impairment under Diagnostic Code 9411 is not restricted   to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms associated with the Veteran's PTSD and their effect on the level of occupational and social impairment.  Id.  

The record also contains Global Assessment of Functioning (GAF) scores assigned by clinicians, which reflect the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by replacing references to DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV) with the fifth edition of the DSM (DSM-5).  See 38 C.F.R. § 4.125, amended by 79 Fed. Reg. 45099 (effective Aug. 4, 2014).  Although DSM-5 does not use the GAF scale to assess functioning, the DSM-IV was in effect at the time the GAF scores were assigned.  Thus, the Board will consider the GAF scores of record in evaluating    the Veteran's occupational and social functioning.  However, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score,    is not determinative of the VA disability rating to be assigned.  The percentage evaluation is based on all of the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126(a) (2016).  

A GAF score between 51and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score between 61 and 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  See DSM-IV.  

During the April 2016 Board hearing, the Veteran's friend testified that the Veteran gets angry when driving and often forgets to perform tasks his wife asks him to do around the house.  The Veteran testified that he experiences panic attacks "on and off."

VA treatment records dated 2009 through 2015 show ongoing mental health treatment for PTSD symptoms, including intrusive thoughts, nightmares, flashbacks, disrupted sleep, reduced motivation, occasional irritable outbursts, low energy, and symptoms of depression related to residuals of prostate cancer.  The Veteran denied any suicidal
 or homicidal ideations, and treatment providers noted no safety concerns. The Veteran reported going on vacations, engaging in groups with the American Legion, socializing with friends, enjoying visits with his children and grandchildren, and caring for his wife when her physical health declined.  He appeared emotionally stable. His speech and affect were normal; appearance was appropriate; mental status was normal; thought process was logical; insight was full or partial; and judgment was intact.  There were no delusions, perceptual disturbances, or cognitive deficits noted.          GAF scores ranged between 60 and 70, the majority of which were 60.  

The Veteran underwent a VA examination in January 2010, during which he reported frequent feelings of worry, tension, guilt, and anxiety.  He also reported symptoms of depressed mood, dysphoria, irritability, poor sleep, periodic verbal outbursts of anger, nightmares, hypervigilance, hyperstartle response, poor attention and concentration, and intrusive memories and nightmares "once in a while."  The Veteran reported previously working part-time as a self-employed carpenter, but stated that he had not worked since December 2008 due to his prostate cancer.   He did not report a history of any significant debilitation in the workplace related to mental health symptoms.  He reported a difficult relationship with his wife of 45 years due to his mood and PTSD symptoms, but stated that they were getting along better recently.  He also reported a history of a difficult relationship with his two sons, but stated that they     got along fine recently.  He reported limited social interaction, but stated that he occasionally went out to dinner with another couple.  He denied having any close friendships and described his relationships as mostly superficial.  The Veteran reported going to church and being involved in the Marine Corps League, noting     that he went to Lynchburg's Monument Terrace on Fridays with other veterans to support current troops.  He also reported occasionally going shopping, out to eat,    and to the gym.  However, he reported, at times, just sitting around and thinking. He denied recent problems with substance abuse, violent or assaultive behavior, legal problems, or suicide attempts.  His affect was restricted; mood was dysphoric and irritable; eye contact was poor; behavior was appropriate; and speech was normal.  There was no evidence of impairment of thought process or communication, hallucinations, delusions, compulsive behavior, or panic attacks.  The Veteran reported a history of period suicidal thoughts, but denied any presently and 
denied any intent to act on them.  A GAF score of 52 was assigned.

The Veteran underwent a VA neuropsychological evaluation in November 2011, during which he reported concentration and memory problems for the past three     to six months, including missing turns while driving and forgetting his purpose     or intention while doing something.  The Veteran reported generally being independent with activities of daily living and functioning, but reportedly       missed some bill payments nine months earlier and stated that his wife reminds    him to take his medications.  The Veteran reported drinking alcohol socially    about three times a week.  He denied any psychiatric hospitalizations.  The   Veteran reported poor sleep with daytime fatigue and low energy levels.  He reported feeling "down" with diminished enjoyment of most activities, but stated that he slightly enjoyed going out to dinner with other Marines once a month and refurbishing an old truck.  He denied feelings of helplessness or hopelessness         or thoughts or plans to harm himself or others.  

He denied any psychotic symptoms or suicide attempts.  The Veteran was neatly dressed and adequately groomed.  He was able to maintain appropriate concentration and attention throughout the evaluation. His speech was relevant, fluent, and coherent, and his thought process was goal-directed and logical.  He was able to recall remote events accurately and did not display disinhibited or inappropriate behaviors.  The treatment provider indicated that despite initial poor performance on a brief screening measure, neuropsychological testing results revealed functioning within normal limits across all domains assessed, including verbal and visual memory, attention, language, visual-spatial, motor and praxis, and executive functions.  The treatment provider opined that the Veteran's depressive symptoms could explain his difficulties with concentration and executive functioning in daily life.  The assessment was depressive disorder, PTSD, and alcohol abuse.  A GAF score of 70 was assigned.  

During a June 2016 VA examination, the Veteran reported persistent irritability, anger, depressed mood, anxiety, chronic sleep impairment, feelings of hopelessness, decreased value of his life, difficulty sleeping, and feelings of guilt.  The examiner indicated that the Veteran exhibited mild memory loss and impaired judgment.  He also reported terrible road rage, noting that he has chased after people who cut him    off while driving.  He described a history of heavy alcohol use, but stated that he presently only drank a couple of beers once in a while.  The Veteran reported volunteering for various veterans organizations, including helping to build a Marine Center.  The Veteran's grooming and hygiene were good, and he was appropriately dressed.  His mood was dysthymic, and he appeared stressed about problems in his life, including his wife's health and his daughter-in-law refusing to let him see his grandchildren.  His speech and psychomotor activity level were normal; thought process was logical and goal directed; reality testing was good; insight was good;     and judgment was fair.  There was no evidence of hallucinations or delusions.  The Veteran reported suicidal and homicidal ideations, but denied any current plan or intent.  The examiner indicated that the Veteran was a persistent danger of hurting himself and others, but later indicated that the Veteran "did not appear to be a safety concern at the present time."  The examiner characterized the Veteran's occupational and social impairment as impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The examiner opined that the Veteran's PTSD symptoms could affect his ability to work, depending on the employment situation.  If the Veteran worked with others who might disagree with him or do things differently from the way he thinks they should be done, the examiner believed that the Veteran's emotional reactivity         and behavior responses to frustration could impact his ability to maintain gainful employment.  However, if the Veteran were in charge of compliant employees 
or able to work on his own, the examiner believed that the Veteran's PTSD    symptoms should not affect his ability to maintain gainful employment. 

VA treatment records dated January 2016 through April 2017 show complaints of mood shifts, irritability, disrupted sleep, and stress related to caring for his wife.     In January 2016, the Veteran reported continuing road rage, but stated that he has not gotten out of the car to "fuss at other drivers in a long time."  He reported an average of two nightmares over the past six months and stated that he slept about four hours per night.  In February 2016, he denied any acute episodes of depressed mood.  In March 2016, he reported sleeping very well due to staying so busy during the day, including doing chores around the house and helping out at the Marine Corps building.  In August 2016, he reported stereotypic spells of feeling like         "a switch was thrown and [his] body wants to shut down," which his neurologist believed were the autonomic nervous system in "overdrive" and were related to his PTSD.  In September 2016, the Veteran reported working on a local building, and his psychiatrist noted that he "appear[ed] intact considering the amount of stress he has been under" and "appear[ed] to be managing his emotions well."  In December 2016, the Veteran reported positive experiences visiting family over Thanksgiving.  In January 2017, he reported positive experiences with his family over the holidays and discussed looking forward to a Caribbean cruise with his wife in April.  The Veteran also expressed his dissatisfaction with his PTSD rating, and his social worker noted that the Veteran exhibited a "high level of functioning" and that she explained to him the significance of the impact his symptoms have on his level of functioning when determining ratings.  In February 2017, the Veteran's mental health treatment provider noted that "despite [the Veteran's] acute medical [problems] and cardiac event, he's actually doing fairly well mentally."  


Upon review of the record, the Board finds that a rating in excess of 50 percent is not warranted at any point prior to January 17, 2016.  During this time period, the Veteran reported symptoms of depressed mood, dysphoria, irritability, poor sleep, low energy, periodic verbal outbursts, nightmares, hypervigilance, hyperstartle response, poor attention and concentration, intrusive memories, and nightmares.  Treatment providers noted that he appeared mentally stable.  There was no evidence of hallucinations, delusions, compulsive behavior, panic attacks, or impairment of thought process, judgment, or communication.  GAF scores ranged between 52 and 70, the majority of which were 60, which is indicative of moderate symptoms or moderate difficulty in social and occupational functioning.  Although the Veteran reported a history of suicidal thoughts during the January 2010 VA examination, he consistently denied any suicidal or homicidal ideations to treatment providers.  The Board finds the assertions made to clinicians for purposes of seeking treatment to be significantly more credible and probative than statements made to a VA examiner for purposes of seeking compensation.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  

With respect to social functioning, the record shows that the Veteran was married    to his wife of over 45 years and reported going to church, engaging in weekly events with veterans groups, going on vacations, socializing with friends, enjoying visits with his children and grandchildren, caring for his wife's physical needs,     and occasionally going shopping, out to eat, and to the gym.  The record shows no significant effects of the Veteran's PTSD symptoms on occupational functioning.  Thus, prior to January 17, 2016, the record does not demonstrate occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  However, resolving reasonable doubt in    the Veteran's favor, the Board will grant a 50 percent rating throughout the period on appeal prior to January 12, 2010.  

The Board finds that a rating in excess of 70 percent is not warranted at any point on or after January 17, 2016.  During this time period, the Veteran reported staying busy caring for his wife, doing chores around the house, and helping out at the Marine Corps building.  He reported positive interactions with his family over the holidays and looking forward to a vacation with his wife.  Treatment providers noted that he was "managing his emotions well," "doing fairly well mentally,"     and exhibited a "high level of functioning."  Moreover, there was no evidence        of persistent hallucinations or delusions, and the evidence is not suggestive             of impairment of thought process or communication.  Thus, total social and occupational impairment is not shown, and a 100 percent schedular rating is          not warranted at any time during the period under review.   

Additionally, neither the Veteran nor his representative has raised the issue of entitlement to referral for an extraschedular rating for PTSD with depression, either alone or in conjunction with other service-connected disabilities, nor has such been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 494-95 (2016); see also Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record). 


ORDER

A rating of 50 percent for PTSD and depression is granted for the period of the claim prior to January 12, 2010, subject to the laws and regulations governing the payment of VA monetary benefits.  

A rating in excess of 50 percent for PTSD and depression prior to January 17, 2016, is denied.

A rating in excess of 70 percent for PTSD and depression on or after January 17, 2016, is denied.




REMAND

The Veteran's bilateral hearing loss has been assigned a noncompensable rating prior to January 26, 2017, and a 40 percent rating thereafter.

A review of the Veteran's VA treatment records shows that he underwent audiological testing at the Salem VA Medical Center (VAMC) in August 2012, which revealed mild hearing loss to 1500 Hertz, sloping to a moderately severe to profound sensorineural hearing loss in the right ear and mild hearing loss to 1000 Hertz, sloping to a moderate to profound sensorineural hearing loss in the left ear.  However, the results of the audiogram itself have not been associated with the claims file, nor have they been considered by the AOJ in the first instance.  As     this audiogram is relevant to the Veteran's increased rating claim for hearing loss, the Board finds that a remand is necessary in order to obtain and associate with the claims file the results of the Veteran's August 2012 VA audiogram.  

Updated VA treatment records should also be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file the results of an audiogram performed at the Salem VAMC on August 24, 2012, and all VA treatment records dated February 2017 to the present.  If records are not available, the Veteran should be notified of such.

2.  After undertaking the development above and any additional development deemed necessary, the Veteran's claim for an increased rating for hearing loss should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016). 




Department of Veterans Affairs


